Citation Nr: 1548772	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-21 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for acne vulgaris of the face and back. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for esophagitis, claimed as a throat condition.  

5.  Entitlement to service connection for seborrhea dermatitis of the external auditory canal and mild eustachian tube dysfunction.  

6.  Entitlement to service connection for chronic rhinosinusitis.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic jaw pain. 

8.  Entitlement to service connection for a disability manifested by chronic jaw pain on a de novo basis.  

9.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  In January 2010, the RO granted service connection for PTSD, evaluated as 30 percent disabling, effective October 29, 2009; denied an increased (compensable) rating for acne vulgaris, and service connection for GERD.

In September 2011, the RO found that new and material evidence had not been received to reopen the claim for jaw pain and an oral condition; and denied service connection for an ear condition, rhinosinusitis (a nose condition); and esophagitis.

The issue of entitlement to TDIU is an element of the initial and increased rating issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran appeared at a videoconference hearing before the undersigned in April 2015.  A transcript is in the record.  

The issues of entitlement to initial ratings for PTSD higher than 70 percent, including prior to October 29, 2009, an increased rating for acne; entitlement to service connection for GERD, esophagitis, seborrhea dermatitis of the external auditory canal and mild eustachian tube dysfunction, chronic sinusitis, and a jaw disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From October 29, 2009 to May 3, 2010 and from April 22, 2011 to the present; PTSD was productive of symptoms approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  

2.  From May 4, 2010 to April 21, 2011, the Veteran's PTSD was productive of total occupational and social impairment.  

3.  PTSD has prevented the Veteran from maintaining employment for which he would otherwise be qualified since October 29, 2009.

5.  Entitlement to service connection for a jaw disability was denied in a May 1992 rating decision, and the Veteran did not submit a notice of disagreement or new and material evidence within one year of notice of this decision.

6.  Evidence received since May 1992 regarding the claimed jaw disability relates to previously unestablished elements of the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD were met from October 29, 2009 to May3, 2010 and since April 22, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2015). 

2.  The criteria for a 100 percent rating for PTSD were met from May 4, 2010 to April 21, 2011.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, Code 9411.

3.  The criteria for TDIU were met from October 29, 2009 to May 3, 2010 and have been met since April 22, 2011.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).

4.  The May 1992 rating decision that denied entitlement to service connection for a jaw disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).

5.  New and material evidence has been received to reopen the Veteran's claim for service connection for a jaw disability.  38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life. 38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119(1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Entitlement to service connection for PTSD was established in a January 2010 rating decision.  This decision assigned a 30 percent evaluation for the Veteran's PTSD, effective from October 29, 2009. 

PTSD is evaluated under the General Rating Formula for Mental Disorders. 

Under this formula, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name. 

A 70 percent rating is provided for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

The current 30 percent rating is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3(2002).  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443. 

An October 27, 2009 VA treatment note shows that the Veteran reported what he characterized as flashbacks of an incident in service in which he was beaten by other service members.  He continued to have depressive symptoms with low motivation and interest.  He denied suicidal and homicidal ideas, intents or plans.  No psychosis was elicited.  On mental status examination, the Veteran was oriented times three; motor function was grossly intact; his mood and affect were depressed; his speech was coherent and thoughts were goal directed with no delusions; and his insight and judgment were fair.  

The Veteran was afforded a VA examination on October 28, 2009.  He reportedly distrusted most people, preferred to be alone, and had a distant relationship with his daughter.  Thoughts of his naval experience consumed him, and he struggled with motivation, energy, sleep, and having a depressed mood.  

He had an eighteen year old daughter from whom he was estranged.  He reported no social contacts and that he preferred to be alone.  He was currently unemployed.  He had been unemployed for less than a year and contended that he was unemployed due to mental problems.

On examination, the Veteran was casually dressed, with no remarkable psychomotor activity.  His affect was normal and his mood dysphoric.  The Veteran was oriented, his thought process was unremarkable, and he was preoccupied with one or two topics.  He had no delusions or hallucinations.  He had judgment and insight.  The Veteran reported chronic sleep difficulties, hypervigilance, and daytime fatigue.  He did not have inappropriate behavior, obsessive or ritualistic behavior, or panic attacks.  The Veteran denied homicidal thoughts but admitted to suicidal thoughts.  He had good impulse control and maintained his personal hygiene.  Immediate memory was mildly impaired in that he reported difficulty remembering names and tasks but remote and recent memory were normal.  The Veteran had recurrent and intrusive recollections of the stressor event in service, and also experienced distressing dreams.  He had a markedly diminished interest and participation in significant activities, a feeling of detachment and estrangement from others, and a sense of foreshortened future.  The Veteran denied any periods of remissions.  He reported low energy and dysphoric mood that contributed to difficulty in finding work.  The diagnosis was PTSD.  The global assessment of functioning (GAF) score was 55.  

A private psychological evaluation was conducted for the Social Security Administration (SSA) in January 2010.  The Veteran denied a history of suicide attempts and hospitalizations for emotional or mental difficulties.  He also denied drug or alcohol abuse but the examiner noted a VA progress report stating the Veteran was poorly motivated to stop opiate abuse.  He had a few close friends with whom he attended concerts.  His typical day was spent watching television or helping his parents.  He indicated he used to enjoy playing tennis, water skiing, riding a motorcycle, and swimming.  The Veteran's speech was coherent and easy to understand.  His mood was calm and depressed, and he denied any current suicidal or homicidal thoughts.  

There was some insight and judgment appeared good.  There was no evidence of disturbances or hallucinations.  The Veteran was oriented times three; memory was fair to excellent; and his abstract thinking was good.  The examiner's assessment was major depressive disorder, recurrent and moderate.  He opined that the Veteran might not be able to perform some of the activities required by a workplace, but his prognosis was fair.  

VA treatment records show that the Veteran was seen by his VA psychiatrist on February 17, 2010.  He talked about some recent experiences that had provided panic-level anxiety.  The Veteran described his mood as depressed all of the time.  He denied thoughts about hurting himself or others.  On mental status examination, the Veteran had fair grooming and hygiene; cognitive functioning was grossly intact; motor function was normal; his affect was depressed which was congruent with his mood; speech was normal; thought process was linear and goal directed; there were no obsessions or delusions; and he denied suicidal and homicidal ideations.  His insight and judgment were both poor.  The assessment was the Veteran had constant lingering depressive and anxiety symptoms.  The examiner estimated that the Veteran had a GAF of 50.  

The Veteran was referred to a private doctor by his attorney on May 4, 2010.  The Veteran described panic attacks with fear of dying.  He relived his two stressor incidents frequently and had nightmares several times a week.  The Veteran was not comfortable around people and had lost numerous jobs due to poor people skills.  He expressed paranoid thoughts and ideas, was upset by loud noises, had problems with authority, could not concentrate or maintain attention, and was on guard and highly vigilant at all times.  On examination, the Veteran was casually dressed and well groomed.  He was cooperative but on guard.  He described himself as irritable.  He was depressed without thoughts of suicide but felt as if he had nothing for which to live.  His thinking was tangential and circumstantial, and his concentration and attention were poor.  He had trouble sleeping with nightmares and flashbacks to the traumatic incidents in service.  The Veteran denied drug or alcohol usage.  He was withdrawn and isolated from people and usually stayed at home to watch television.  The diagnosis was PTSD, and the GAF was estimated to be 40.  The examiner opined that the Veteran had total occupational and social impairment due to gross impairment in thought process and communication; persistent paranoid delusions; grossly inappropriate behavior and persistent inability to perform activities of daily living.  The examine further opined that the Veteran was completely disabled due to death wishes which were not suicidal, paranoia, depressive symptoms, and severe anxiety.  He also had withdrawal, isolation, mood, poor judgment and irritability.  

At an April 22, 2011 VA examination, the Veteran's symptoms included recurrent and distressing recollections and dreams of his stressor events; psychological distress and physiological reactivity when reminded of the stressor events; efforts to avoid thoughts, feelings, activities, places and people that reminded him of the traumas; markedly diminished interest in significant activities; feelings of detachment or estrangement from others; restricted affect; sleep difficulty; irritability and anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  He also had more than one panic attack a week; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideations.  

The examiner opined that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  The examiner found that PTSD impacted the Veteran's ability to work in that the Veteran hadn't worked in three years; had a lack of motivation to go to work, increased absenteeism, and difficulty in relations with co-workers.  The GAF was 49.  

The Veteran was afforded another VA examination on July 12, 2011.  The claims folder was reviewed by the examiner.  The Veteran reported a daily dysphoric and anxious mood of mild to moderate severity.  He had not spoken to his adult daughter in over seven months, and denied any close friends.  The Veteran denied alcohol and drug problems.  On examination, he was clean and casually dressed.  Psychomotor activity, thought process, and speech were unremarkable.  His affect was normal but his mood had mild psychomotor retardation.  The Veteran reported significant problems with concentration.  He was oriented times three.  He did not have any delusions or hallucinations. 

The Veteran reported sleep problems with thoughts about being attacked in service.  He did not have inappropriate behavior, panic attacks, or homicidal or suicidal thoughts.  The Veteran was able to maintain minimum personal hygiene and did not have a problem with the activities of daily living.  Memory was mildly impaired to normal.  PTSD specific symptoms included recurrent and intrusive recollections and dreams; markedly diminished interest in significant activities; difficulty falling or staying asleep; difficulty concentrating; hypervigilance, and exaggerated startle response.  

The Veteran also endorsed hypervigilance, and difficulty maintaining relationships and employment.  The diagnosis was PTSD, and the GAF score was 55.  The examiner opined that the Veteran's poor concentration, inability to complete tasks, intrusive thoughts, and inability to get along with coworkers resulted in his unemployability.  

At an August 2011 VA mental health evaluation, the Veteran had insomnia, poor self-esteem, lack of motivation, hopelessness, and passive suicidal thoughts.  He also reported difficulty concentrating, intrusive thoughts, and hypervigilance.  On examination, grooming was intact, speech was normal, affect was constricted, and there was no suicidal or homicidal ideation.  Orientation, memory, and judgment were intact.  Thought content was free of paranoia.  The diagnoses were depression, and rule out PTSD.  The GAF score was 55.  

Additional visits in January 2012, April 2012, May 2012 and July 2012 showed symptoms consistent with those in August 2011, and the GAF scores continued to be 55.  August 2012 and November 2012 visits also showed similar symptoms with GAF scores of 50, but the GAF score returned to 55 in December 2012, January 2013, March 2013, and June 2013.  

At a VA examination in July 2012, PTSD was again diagnosed.  The GAF was 55.  He remained single and not in a relationship.  He had not seen his daughter in two years and reportedly had a poor relationship with her.  He had a close relationship with his parents, who lived in a nursing home.  He visited them daily.  He had very few friends, and most of them lived out of state.  His leisure activities consisted of visiting his parents and watching television.  PTSD symptoms were found to cause significant impairment or distress in social, occupational or other important areas of functioning.  The examiner opined that the Veteran was not totally disabled, but had poor motivation and difficulty interacting with people when working.

The Veteran further reported that he had last worked in 2008 as a car salesman.  He reported having had difficulty getting along with people and having problems with absenteeism due to health issues.

At his hearing the Veteran testified that his symptoms had been increasing, despite medication.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Ibid. 

The Board finds that the criteria for a 70 percent rating were met as February 17, 2010, the criteria for a 100 percent rating were met on May 4, 2010, and that the Veteran's symptomatology more nearly resembled the criteria for a 50 percent rating again as of the April 22, 2011 VA examination.  

At the February 2010 VA examination, the examiner's assessment was that the Veteran had constant lingering depressive and anxiety symptoms, and his grooming and hygiene were only fair.  Furthermore, his insight and judgement were said to be poor. The Board finds that these symptoms meet the criteria for near-continuous panic or depression that affects the ability to function independently and a neglect of personal appearance and hygiene found under those that describe the impairment required for a 70 percent rating.  Taken as a whole, the Veteran's symptomatology more nearly resembles that productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood that warrants a 70 percent rating.  38 C.F.R. § 4.130, Code 9411.  

The earlier records do not clearly show a higher level of functioning.  Throughout the period since the grant of service connection the Veteran has remained unemployed.  The evidence is all to the effect that the unemployment is due to the effects of PTSD.  The Veteran has also remained more or less socially isolated.  

The April 2012 examination showed that the Veteran was found to remain unemployed apparently due to PTSD; although he reported a somewhat higher level of social functioning.

TDIU is granted where service connected disabilities are rated less than total, but prevent gainful employment for which the Veteran would otherwise be qualified.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18.  Generally there must be a single disability rated at least 60 percent disabling.  The Veteran meets the percentage requirements and the evidence shows that PTSD has rendered him unemployable since the effective date of service connection.

The Board finds that the evidence supports an initial 70 percent rating for PTSD and TDIU for the period since the effective date of service connection, except for the period when the 100 percent (total) rating was in effect for that disability.  

New and Material

The Veteran contends that he has a disability manifested by jaw pain as a result of active service.  He believes that he has submitted new and material evidence to reopen his previously denied claim for this disability. 

A decision of the RO becomes final unless the RO receives a notice of disagreement or new and material evidence within one year of the notice of that decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The record shows that the Veteran's claim for entitlement to service connection for a disability manifested by jaw pain was denied in a May 1992 rating decision.  The evidence considered by this decision consisted of the Veteran's service treatment records and the findings of an April 1992 VA examination.  The basis for the denial was that although the Veteran sustained a head injury in service and on a separate occasion experienced moderate pain following extraction of tooth #32, his complaints were acute and transitory, with no further complaints following the extraction and no complaints or findings on the current VA examination.  Essentially, the finding was that there was no current diagnosis of a jaw disability.  The Veteran was notified of this decision and provided with his appellate rights in a June 1992 letter. 

The Veteran did not submit a notice of disagreement or notice of disagreement within one year of receipt of the letter.  Furthermore, no additional evidence was received within a year of the notice.  Therefore, the May 1992 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a), 3.156(b).  

The evidence received since May 1992 includes VA treatment records and examination reports dating from 2000 to the present.  These show that the Veteran received emergency dental treatment in January 2008 for retained roots at tooth #31 and for deep caries at tooth #15.  There was pain and swelling in the vicinity of #31, which was attributed to an infection.  The Veteran denied jaw pain at a June 2008 rehab consultation.  He underwent additional dental surgery for extraction of tooth #3 in July 2011.  An examination conducted at the July 2011 extraction noted that the temporomandibular joint had a free range of motion without pops or clicks.  

The Veteran also testified at the April 2015 hearing that he has experienced jaw pain ever since his discharge from service.  

The new evidence demonstrates that the Veteran had a recent diagnosis of a jaw infection.  This pertains to the previously unestablished element of a current disability; and, when viewed in the context of the Veteran's testimony, raises a reasonable possibility of substantiating the claim.  The evidence is new and material, and the claim for service connection for jaw pain is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

An initial rating of 70 percent for post-traumatic stress disorder from October 29, 2009 to May 3, 2010 and from April 22, 2011 to the present is granted.  

Entitlement to a 100 percent rating for post-traumatic stress disorder from May 4, 2010 to April 21, 2011 is granted.  

Entitlement to TDIU from October 29, 2009 to May 3, 2010 and from April 22, 2011 to the present is granted.  

New and material evidence has been presented to reopen a claim for service connection for chronic jaw pain; to this extent the appeal is granted. 


REMAND

The decision to reopen the Veteran's claim for service connection for a jaw disability entitles him to new VA examinations.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran contends that he has developed GERD and esophagitis due to active service.  His attorney argues that the October 2009 VA examination of these disabilities is inadequate, in that the examiner found the Veteran's current disabilities were not related to service based on the lack of evidence of treatment in the service treatment records.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007). As the representative has pointed out, the opinion is inadequate.

In regards to the claim for service connection for an ear disability and chronic rhinosinusitis, the Veteran's attorney argues that the examiner failed to explain the opinion as to why the ear symptoms noted in service were short lived and unrelated to the current complaints.  Furthermore, he argues that the examiner failed to discuss the Veteran's complaints of nasal symptoms during service.  An additional examination should be scheduled to address these matters in another opinion.  

The Veteran's attorney observes that while the recent dermatology examinations are negative for active acne vulgaris, the Veteran has current diagnoses of other skin disabilities.  He argues that these disabilities might be related to the service connected acne.  Furthermore, he notes that VA treatment records reference acne scarring of the Veteran's back, but the VA examinations did not describe the nature and extent of this scarring and the RO did not consider whether an evaluation under the rating criteria for scars should be assigned.  The Veteran should be scheduled for a new examination of his acne vulgaris in order to identify any and all related manifestations, and the extent of any acne scarring.  

The issue of entitlement to an earlier effective date for service connection for PTSD was raised by the representative at the April 2015 hearing and in a September 2015 statement.  There can be no independent claims for an earlier effective date, but the statements could be construed as an allegation of clear and unmistakable error in the rating decision that granted service connection for PTSD.  This matter is inextricably intertwined with the appropriate initial rating for PTSD. 

At his hearing, the Veteran testified that he believed PTSD symptoms were worsening.  He is entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether the current jaw disability is related to a disease or injury in active service.  The examiner should note that the claims file was reviewed.  The examiner should provide the following opinions:

a) Does the Veteran currently have a chronic jaw disability?  Do the records support a diagnosis of a current jaw disability since 2009?

b) If the answer to (a) is affirmative, is it as likely as not that this disability began in service or is due to illness or injury in service?

The sole basis for any negative opinion cannot be lack of evidence of treatment in the service treatment records.  

The reasons for t opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  Schedule the Veteran for a VA examination for GERD and esophagitis.  All indicated tests and studies should be conducted.  The electronic record should be reviewed, and the examiner should note that it has been reviewed.  At the completion of the examination and review of the records, the examiner should provide the following opinions:

a) Does the Veteran have a current gastrointestinal disability to include GERD and/or esophagitis?  

b) If the answer to (a) is affirmative, the examiner should state for each diagnosis whether is it as likely as not that the disability was incurred due to incidents or illness in service?

The sole basis for any negative opinion must not be lack of evidence of treatment in the service treatment records.  The examiner should specifically discuss the relationship, if any, between any gastrointestinal complaints noted in service and the current disabilities.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  The Veteran should be afforded a VA examination of the ears and sinuses.  All indicated tests and studies should be conducted.  The electronic record should be reviewed, and the examiner should note that it has been reviewed.  At the completion of the examination and review of the records, the examiner should provide the following opinions:

a) Does the Veteran have a current diagnosis of an ear disability?  Does he have a current diagnosis of a sinus disability?  

b) If the answer to (a) is affirmative, the examiner should state for each diagnosis whether it is as likely as not that the disability was incurred due to incidents or illness in service?

The sole basis for any negative opinion must not be lack of evidence of treatment in the service treatment records.  The examiner should specifically discuss the relationship, if any, between the Veteran's ear and sinus complaints noted in service and the current disabilities.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  Schedule the Veteran for a VA examination for acne vulgaris.  The electronic record should be reviewed, and the examiner should note that it has been reviewed.  All indicated tests and studies should be conducted.  In addition to providing the findings required evaluating the disability under the rating criteria for acne vulgaris; findings should include descriptions of the acne scars sufficient to evaluate them under the rating criteria for scars.  For any current diagnoses of a skin disability other than acne vulgaris, the examiner should state whether it is as likely as not a manifestation or otherwise related to acne vulgaris.  At the completion of the examination and review of the records, the examiner should provide the following opinions:

a) Does the Veteran have a current diagnosis of seborrhea dermatitis of the external auditory canal?  

b) If the answer to (a) is affirmative, is it as likely as not that this disability was incurred due to incidents or illness in service?

The sole basis for any negative opinion must not be lack of evidence of treatment in the service treatment records.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

5.  Schedule the Veteran for an examination to assess the current severity of PTSD.  The examiner should not review of the claims folder.

6.  The AOJ should adjudicate the issue of clear and unmistakable error in the January 2010 decision that granted service connection for PTSD, effective October 29, 2009.  This issue should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

7.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


